Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.			A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed June 27, 2022 has been entered. Claims 2-6 and 11-18 are deleted. Claims 1 and 19 are amended. Now, Claims 1, 7-10 and 19-21 are pending.

2.	Claim objection(s) in the previous Office Action (Paper No. 20220507) is/are removed/moot.

3.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20220507) is/are removed/moot.

4.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

Claim Objections
5.	Claim 19 is objected to because of the following informalities:  
In Claim 19 (line 2), Applicant is advised to delete “(R12SiO2/2)”.
Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claims 1, 7-10 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Hirai (US 2014 0377570).
For Claims 1, 8 and 19-21, Hirai discloses a curable silicone composition comprising A) an alkenyl functional silicone resin, B) an alkenyl functional organopolysiloxane containing not more 10 silicon atoms, C) an alkenyl functional linear organopolysiloxane, D) an Si-H functional organopolysiloxane and E) a hydrosilylation catalyst. ([0008]-[0013]) The component A) can be represented by the formula depicted at [0022], where 0 ≤ a ≤ 0.25 and 0 ≤ e ≤ 0.1. Notably, the lower end of “e” range touches that of corresponding range as presently claimed. Thus, a prima facie case of the obviousness exists because of the following reason: One of ordinary skill in the art would appreciate that the units (R2O1/2)e are typically the residual alkoxyl/hydroxyl groups on alkoxysilane precursors for preparing component A) after  hydrolytical condensation. The smaller the “e” value, the higher crosslinking density (i.e., hardness) of component A). Since Hirai teaches the desire to have component A) with excellent hardness, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ component A) devoid of units (R2O1/2)e in order to maximize the hardness. ([0025]) Especially, the “e” values in Practical Examples are at the much lower end of the forgoing “e” range (e.g., as low as 0.01). This would render the foregoing obviousness even more compelling. A suitable siloxane resin of component A) is exemplified as (MeViSiO2/2)0.25(Ph2SiO 2/2)0.3(PhSiO3/2)0.45(HO1/2)0.04 with a vinyl content of 50 mol% based on the presently claimed R1 group. ([0069]) The amount of component C) is up to 40 parts by mass based on 100 parts by mass of component A) (i.e., a weight content ratio of up to 0.4). ([0032]) Notably, the weight content ratio overlaps with the presently claimed one. Thus, a prima facie case of obviousness exists. The weight content ratio of component C) is further exemplified as 0.2 in Practical Examples 4. This also renders the foregoing obviousness even more compelling. For Claim 7, while the amount of component A) is broadly disclosed at [0009]-[0016], Hirai is silent on the presently claimed amount. However, one of reason for the use of component A) is to ensure a proper hardness of the cured product at elevated temperature. ([0023]) In other words, the amount of component A) is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate component A) in whatever amount through routine experimentation in order to afford a cured product with a desired hardness at elevated temperature. Especially, Applicant does not show the criticality of such an amount. For Claims 9-10, the composition is useful for encapsulating an optical semiconductor device. ([0018] and [0062])
For the argument (Remarks, page 4, last paragraph bridging to page 5, 1st paragraph), Examiner disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Guens, 988 F. 2d 1811, 26 USPQ 2d 1057 (Fed. Cir. 1993) Evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains, In re Dill, 604 F.2d 1356, 1361, 202 USPQ 805, 808 (CCPA 1979) The claim language does not preclude a material that is light non-transparent.
For the argument (Remarks, page 5, 2nd paragraph), Examiner’s position is set forth in the rejection above.
For the argument (Remarks, page 5, 4th paragraph), Examiner notes that Harai does teach the use of an alkenyl functional linear organopolysiloxane, supra. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component) Since Harai’s composition renders the presently claimed one obvious, the cured materials thereof would be expected to possess similar gas barrier performance. To this end, Applicant failed to unequivocally show the criticality of the presently claimed resinous organopolysiloxane. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 5, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765